NOTICE OF ALLOWABILITY

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The amendment to Claim 5 is sufficient to overcome the objection set forth in the previous Office action.  The amendments to Claims 6 and 14 are sufficient to overcome the previous rejection under 35 U.S.C. 112(b).
Claims 1, 2, 4, 5, 7-11, 13-15, 17, and 18 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Maris et al. (US 2003/0125442).  Claim 16 was rejected under 35 U.S.C. 103 as being unpatentable over Maris.  Claims 6 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Maris in view of Wright et al. (US 2008/0015306).
Maris was cited as teaching a free flowing powder composition comprising 100 parts by weight of a styrenic block copolymer (Abstract).  Exemplary copolymers include SBS (styrene-butadiene-styrene) and SB*S (styrene-hydrogenated butadiene-styrene) (p. 2, [0021]).  The block copolymers preferably have a molecular weight of 50,000 to 500,000 (p. 2, [0023]).  These block copolymers are comparable to the claimed component (ii)(b).  The composition also includes 1-5 wt% of silica as a dusting agent.  One commercially available product disclosed by Maris satisfied the physical properties associated with the claimed silica.  Maris further teaches a method comprising blending the fumed silica the block copolymers (p. 3, [0035]-[0040]).
Claim 1 has been amended to require that the claimed composition is in the form of free-flowing crumbs formed through a particular process involving removing solvent from a hydrogenation process, generating a slurry, drying the slurry to generate crumbs, and dusting the crumbs with fumed silica.  Similar limitations have been incorporated into the method of Claim 17.
Maris does teach a free-flowing composition.  However, the composition is obtained by (a) melt blending all components except the dusting agent; (b) granulating or pelletizing the melt blended composition; (c) cryogenically milling the granules or pellets; and (d) dry-blending the dusting agent with the powder resulting from step (c) (p. 3, [0035]-[0039]).  This process is distinct from the process recited in amended Claims 1 and 17, and results in a free-flowing powder rather than a crumb.
The distinction between the powder described by Maris and the crumb recited by the instant claims is illustrated in the Declaration under 37 C.F.R. 1.132 submitted on 15 July 2021.  The Declaration provides SEM imaging of a free-flowing polymer crumb produced according to the claimed process and of a free-flowing powder produced by milling as described by Maris.  Figure 3 of the Declaration provides a side-by-side visual comparison of products produced by the two methods.  
The visual comparison provided in Figure 3 is consistent with the expectations of those skilled in the art.  It is generally understood that cryogenic milling processes like the method described by Maris lead to smaller particle sizes with a higher degree of uniformity, whereas solvent removal and drying will result in larger particles with a higher degree of irregularity.  It is evident that the difference between the claimed crumb and the prior art powder is physical and structural rather than merely semantic.  
Maris teaches a product formed through a different process, and the Declaration demonstrates that the product is structurally distinct from the claimed crumb.  Therefore, all grounds of rejection under 35 U.S.C. 102 and 103 based on Maris have been withdrawn.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762